Citation Nr: 0327531	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
February 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in Indianapolis, 
Indiana which denied entitlement to a TDIU rating.


REMAND

The veteran contends that he is unable to work as a result of 
PTSD (his only service-connected disability), rated 70 
percent disabling.  The Board finds that although additional 
delay is regrettable, further development is necessary prior 
to appellate review.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  VA 
has not yet afforded the veteran such an examination.  The 
veteran has submitted a report of an examination conducted by 
a private psychologist in May 2000.  The examiner reported a 
Global Assessment of Function score suggestive of an 
inability to maintain employment.  However, the examiner 
reported the presence of a number of physical disabilities, 
and did not specifically report whether PTSD alone rendered 
the veteran unemployable.

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board finds that the veteran has not received the notice 
prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.  Hence this case must be remanded in order 
for the RO to provide the veteran and his representative with 
such notice.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
his claim for entitlement to a TDIU 
rating.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examiner 
should express an opinion as to whether 
the veteran's PTSD renders him unable to 
maintain gainful employment consistent 
with his education and employment 
experience.  

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
report in the examination report.

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause could 
result in the denial of his claim.

5.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for entitlement to a 
TDIU rating.  If the claim is denied, the 
veteran should be issued a supplemental 
statement of the case, and given time to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




